Citation Nr: 0844003	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for claimed hepatitis C.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his May 2006 Substantive Appeal.  He withdrew 
his request in October 2008.  See 38 C.F.R. § 20.704(e) 
(2008).


FINDINGS OF FACT

1.  The veteran is not shown to have manifested hepatitis in 
service or until many years thereafter.  

2.  The veteran is not shown to have hepatitis C due to any 
verified episode of infection or other potential risk factor 
during his period of active service that extended from 
October 1966 to January 1970.


CONCLUSION OF LAW

The veteran's disability manifested by hepatitis C is not due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

In a March 2004 statement, the veteran indicated that he 
received treatment at Philadelphia General Hospital, but he 
also stated that the hospital was now closed.  Subsequently, 
in August and October 2008, the RO issued a formal finding of 
the unavailability of certain service medical records and 
post-service medical records.  Thus, no further efforts to 
obtain such records are therefore necessary.  See generally 
Counts v. Brown, 6 Vet. App. 473, 477 (1994) (there is no 
duty to assist when the appellant acknowledges the 
unavailability of records), quoting Porter v.Brown, 5 Vet. 
App. 233, 237 (1993) (VA has no duty to seek to obtain that 
which does not exist).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes initially that the veteran was not treated 
for hepatitis C in service or, indeed, until approximately 
thirty years after his period of active service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in reaching a 
determination on a service connection claim).

On a service medical questionnaire given at discharge for his 
period of active service, the veteran answered that he had 
not had jaundice or any other hepatic symptom.  

The record before the Board contains a VA physical 
examination conducted in May 1970 and a report of 
hospitalization in January 1971.  Neither document contains 
findings or diagnoses of hepatitis C or other pertinent 
abnormality.

An October 2000 VA medical record indicated that the veteran 
had elevated liver function tests probably due to alcohol 
use.   Subsequent medical records indicated that tests for 
hepatitis C were positive.  Additional medical records 
document his treatment for various disorders, including the 
hepatitis C.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed hepatitis C.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this case, however, there is no competent 
evidence linking the veteran's hepatitis C to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  There is no indication 
that the appellant had any pertinent treatment in service, or 
in the years immediately thereafter.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the claim 
is the veteran's own various lay statements suggesting that 
he contracted hepatitis C while working at Ireland Army 
Hospital, Fort Knox when he was stuck repeatedly by used 
needles while performing clean-up duties.  He has, however, 
also provided information concerning potential exposure to 
risk factors since service.  In view of the onset many years 
after service, these exposures are more likely the etiology 
of the pathology, especially with negative findings in 
service and immediately thereafter.  The veteran, moreover, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board acknowledges that VA is statutorily required to 
extend the benefit of the doubt to the veteran when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).   
Accordingly, his claim of service connection for hepatitis C 
must be denied.


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


